        Case 2:19-cv-02228-JAM-JDP Document 19 Filed 04/15/21 Page 1 of 4


      STAN S. MALLISON (Bar No. 184191)
 1      Stanm@TheMMLawFirm.com
 2    HECTOR R. MARTINEZ (Bar No. 206336)
        Hectorm@TheMMLawFirm.com
 3    LILIANA GARCIA (Bar No. 311396)
        Lgarcia@TheMMLawFirm.com
 4    MALLISON & MARTINEZ
      1939 Harrison Street, Suite 730
 5
      Oakland, California 94612-3547
 6    Telephone: (510) 832-9999
      Facsimile: (510) 832-1101
 7
      Attorneys for Plaintiffs
 8
      McCormick, Barstow, Sheppard, Wayte & Carruth LLP
 9    Christina C. Tillman, #258627
        Christina.tillman@mccormickbarstow.com
10    Justin G. Donner, #316504
        Justin.donner@mccormickbarstow.com
11    7647 North Fresno Street
      Fresno, CA 93720
12    Telephone: (559) 433-1300
      Facsimile: (559) 433-2300
13
      Attorneys for Defendant DELTA PACKING
14    COMPANY OF LODI

15                                   IN THE UNITED STATES DISTRICT COURT

16                                      EASTERN DISTRICT OF CALIFORNIA
17    ALEJANDRA PEREZ, ARACELI                    Case No.: 2:19-cv-02228-JAM-EFB
      MAGDALENO, MARTIN PRUDENCIO DIAZ,
18    JAIME ESPINOZA, MARTIN MENDOZA
      CARRILLO, SAUL TOLENO, LUIS TORRES, STIPULATION AND ORDER
19    FELIX RAFAEL, NICOLAS BOLANOS,              CONTINUING PRE-TRIAL DEADLINES
      MARISOL CUEVAS R., AUGOSTO PABLO
20    CHALES, and MIGUEL ANDRES, individually,
      and on behalf of others similarly situated,
21                                                Complaint Filed: November 4, 2019
             Plaintiffs,                          Answer Filed: February 12, 2020
22                                                Trial Date: October 25, 2021
      vs.
23
      DELTA PACKING COMPANY OF LODI, a
24    California Corporation, JONNY DIAZ FLORES,
      an individual; PABLO DIAZ FLORES, an
25    individual; LUCIANO DIAZ BERNABE, an
      individual, and DOES ONE through TWENTY
26    inclusive,
27           Defendants.
28                                                1
     Stipulation Continuing Pre-Trial Deadlines            Case No. 2:19-cv-02228-JAM-EFB
        Case 2:19-cv-02228-JAM-JDP Document 19 Filed 04/15/21 Page 2 of 4



 1          Pursuant to Rules 26 and 29 of the Federal Rules of Civil Procedure, Plaintiffs ALEJANDRA

 2    PEREZ, ARACELI MAGDALENO, MARTIN PRUDENCIO DIAZ, JAIME ESPINOZA,

 3    MARTIN MENDOZA CARRILLO, SAUL TOLENO, LUIS TORRES, FELIX RAFAEL,

 4    NICOLAS BOLANOS, MARISOL CUEVAS R., AUGOSTO PABLO CHALES, and MIGUEL

 5    ANDRES (“Plaintiffs”), by and through their counsel of record, Mallison & Martinez, and

 6    Defendant DELTA PACKING COMPANY OF LODI (“Defendant”), by and through its counsel of

 7    record, McCormick, Barstow, Sheppard, Wayte & Carruth LLP hereby stipulate to continue the pre-

 8    trial case scheduling order deadlines (Doc. 15) as described below.

 9          WHEREAS, the Court’s March 26, 2021 Status (Pre-trial Scheduling) Order (Doc. 15) sets

10    the following deadlines:

11              o April 9, 2021: Deadline to disclose expert witness information;

12              o April 16, 2021: Deadline to provide supplemental witness information and rebuttal

13                  expert disclosures;

14              o May 28, 2021: Deadline to file Brief Joint Statement;

15              o June 11, 2021: Deadline to complete discovery;

16              o June 15, 2021: Deadline to meet and confer regarding dispositive motions;

17              o July 13, 2021: Deadline to file dispositive motions;

18              o August 10, 2021: Deadline to hear dispositive motions;

19              o September 10, 2021: Deadline to file Joint Pre-Trial Statement;

20              o September 17, 2021: Final Pre-Trial Conference;

21              o October 25, 2021: Jury Trial Begins.

22          WHEREAS, Plaintiffs are in the process of defaulting the non-responding individual

23    defendants;

24          WHEREAS, Plaintiffs propounded discovery requests on the only defendant that has

25    appeared in the case: Delta Packing Company of Lodi. Defendant provided responses on February

26    8, 2021, stating that no responsive documents are in the custody, control, or possession of the

27

28                                                    2
     Stipulation Continuing Pre-Trial Deadlines                       Case No. 2:19-cv-02228-JAM-EFB
        Case 2:19-cv-02228-JAM-JDP Document 19 Filed 04/15/21 Page 3 of 4



 1    corporate defendant. This includes the crucial timekeeping and payroll documents Plaintiffs seek in

 2    this case.

 3          WHEREAS, Plaintiffs’ expert is unable to proffer a complete report as required by Rule 26

 4    because no such documents have been produced for expert review and analysis.

 5          NOW THEREFORE, the Parties STIPULATE as follows and respectfully request the Court

 6    continue the following deadlines as follows:

 7                 o August 9, 2021: Deadline to disclose expert witness information;

 8                 o August 16, 2021: Deadline to provide supplemental witness information and rebuttal

 9                    expert disclosures;

10                 o September 27, 2021: Deadline to file Brief Joint Statement;

11                 o October 11, 2021: Deadline to complete discovery;

12                 o October 15, 2021: Deadline to meet and confer regarding dispositive motions;

13                 o November 13, 2021: Deadline to file dispositive motions;

14                 o January 11, 2022 at 1:30 p.m.: Dispositive Motion Hearing

15                 o February 25, 2022: Deadline to file Joint Pre-Trial Statement;

16                 o March 4, 2022 at 10:00 a.m.: Final Pre-Trial Conference;

17                 o April 18, 2022 at 9:00 a.m.: Jury Trial Begins.

18
      Respectfully submitted,
19

20    Dated: April 14, 2021                                 MALLISON & MARTINEZ
21                                                          /s/ Liliana Garcia
                                                            By: Liliana Garcia, Esq.
22
                                                            Attorneys for Plaintiffs
23
      Dated: April 14, 2021                                 McCormick, Barstow, Sheppard, Wayte
24                                                          & Carruth LLP
25                                                          /s/ Christina C. Tillman
                                                            By: Christina C. Tillman, Esq.
26                                                          Attorneys for Defendant DELTA PACKING
27                                                          COMPANY OF LODI

28                                                      3
     Stipulation Continuing Pre-Trial Deadlines                         Case No. 2:19-cv-02228-JAM-EFB
        Case 2:19-cv-02228-JAM-JDP Document 19 Filed 04/15/21 Page 4 of 4


                                                  ORDER
 1

 2           The Court, having fully considered the Parties’ Continuing Pre-Trial Deadlines, HEREBY
 3    ORDERS the following changes to the Status (Pre-trial Scheduling) Order (Doc. 15):
 4             o August 9, 2021: Deadline to disclose expert witness information;
 5             o August 16, 2021: Deadline to provide supplemental witness information and rebuttal
 6                 expert disclosures;
 7             o September 27, 2021: Deadline to file Brief Joint Statement;
 8             o October 11, 2021: Deadline to complete discovery;
 9             o October 15, 2021: Deadline to meet and confer regarding dispositive motions;
10             o November 13, 2021: Deadline to file dispositive motions;
11             o January 11, 2022 at 1:30 p.m.: Dispositive Motion Hearing
12             o February 25, 2022: Deadline to file Joint Pre-Trial Statement;
13             o March 4, 2022 at 10:00 a.m.: Final Pre-Trial Conference;
14             o April 18, 2022 at 9:00 a.m.: Jury Trial Begins.
15

16             IT IS SO ORDERED.

17

18    DATED: April 14, 2021                         /s/ John A. Mendez
                                                    THE HONORABLE JOHN A. MENDEZ
19                                                  UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28                                                   4
     Stipulation Continuing Pre-Trial Deadlines                    Case No. 2:19-cv-02228-JAM-EFB
